          Case 1:18-cr-00570-RA Document 63
                                         61 Filed 06/14/21
                                                  06/11/21 Page 1 of 1




                              JONATHAN SUSSMAN, ESQ.

                     391 E. 149th Street, Suite 205A, Bronx, NY 10455
                       Mobile: 215-913-9894 Office: 347-218-9289 Fax:
                               718-744-2977 Sussmanlawpc.com
                         E-Mail: lawyerjonathansussman@gmail.com

                                                       June 11, 2021

By ECF

Honorable Ronnie Abrams
United States District Court-Southern District of New York
500 Pearl Street, New York, NY 10007

Re:            United States v. Ariel Burgos
               18 Cr. 570 (RA)

Dear Honorable Judge Abrams:

        Pursuant to a retainer, I am the attorney retained to represent defendant Ariel
Burgos in the above-captioned matter. Mr. Burgos has been released with a condition
of home confinement since his arrest on July 17, 2018. The next current scheduled
activity on his case is July 6, 2021 for his self-surrender.

        I write to merely update our FCI designation request based on COVID-19 and his CR
motion status. I would respectfully request based on the health issues of his two young
children and his wife that he be allowed to serve his 36 months incarceration at one of the
three following FCI facilities: Otisville, Allenwood and Schuykill FCI.

                                                   Respectfully submitted,
 Application granted.

 SO ORDERED.                                       s/Jonathan Sussman

 ____________________                              Jonathan Sussman
 Ronnie Abrams, U.S.D.J.                           Defense Attorney for Mr. Burgos
 June 14, 2021                                     347-218-9289
